Case 1:19-cv-00880-AMD-LB Document 12 Filed 09/21/20 Page 1 of 2 PageID #: 1371




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------   X
                                                                   :
 EUSTACIO ROBERTS,
                                                                   :
                                          Petitioner,
                                                                   : MEMORANDUM DECISION
                                                                     AND ORDER
                            - against -                            :
                                                                   : 19-CV-00880 (AMD) (LB)
 JAIME LAMANNA,
                                                                   :
                                          Respondent.              :

 ---------------------------------------------------------------   X

 ANN M. DONNELLY, United States District Judge:

          On February 12, 2019, the pro se petitioner, currently detained at the Green Haven

 Correctional Facility, brought this petition for a writ of habeas corpus pursuant to 28 U.S.C. §

 2254. (ECF No. 1.) I referred the petition to United States Magistrate Judge Lois Bloom. On

 August 31, 2020, Judge Bloom recommended that I deny the petition, withhold a certificate of

 appealability and certify pursuant to 28 U.S.C. § 1915(a) that any appeal from this judgment

 would not be taken in good faith. (ECF No. 11.) No objections have been filed to the Report

 and Recommendation, and the time for doing so has passed.

          A district court “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

 portions of the report and recommendation to which no timely objection has been made, “a

 district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

 v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

 marks and citation omitted).




                                                           1
Case 1:19-cv-00880-AMD-LB Document 12 Filed 09/21/20 Page 2 of 2 PageID #: 1372




        I have reviewed Judge Bloom’s thoughtful and comprehensive Report and

 Recommendation and find no error. Accordingly, I adopt the Report and Recommendation in its

 entirety. The petition for a writ of habeas corpus is denied and the case is dismissed. A

 certificate of appealability will not be issued. See 28 U.S.C. § 2253(c). The Court certifies

 pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and in forma

 pauperis status is therefore denied for the purpose of an appeal. See Coppedge v. United States,

 369 U.S. 438, 444-45 (1962).



 SO ORDERED.

                                                       s/Ann M. Donnelly
                                                      ___________________
                                                      ANN M. DONNELLY
                                                      United States District Judge

 Dated: Brooklyn, New York
        September 21, 2020




                                                  2
